Title: To George Washington from Francis Hopkinson, 3 March 1789
From: Hopkinson, Francis
To: Washington, George



Dear Sir,
Philada March 3d 1789

I could, if the Subject was worth so much Attention, justify my Musick against your Complaints—for I insist that it is as good melting Musick as could be expected at that severe Season of the Year, and would have found its way to you by water if you had but allowed a reasonable Time. A Lover who is all over Flames will require two & sometimes three years to melt the frozen heart of his Mistress, which is but a little affair, and you would not indulge a few simple Songs with even two or three months to dissolve the whole Ice of the Potowmack—which I think very unreasonable—and, besides, you seem not to be acquainted with a modern Discovery respecting ancient Musick, made by Dr Burney—or if not by him, by somebody else—that all those Passages in the ancient Poets which mentions the Miracles wrought by the Musick of their Ancestors were founded in an Error occasioned by an accidental Transposition of Words in the original Text—when we read of Forests being cleared and Cities built by the magical operation of Musick’s silver Sound it should have been written by the musical Sound of Silver—and this brings the Matter within the Compass of any reasonable Persons Belief. But I have another way of getting rid of the Difficulty—Orpheus was a Legislator and a civilizer of his Country. In those Days Laws were promulgated in Verse and sung to the Harp, and the Poets by a Figure in Rhetoric have attributed the salutary Effects of his Laws to the Tunes to which they were

play’d and sung—as to the Story of Hell & the Devil and his Wife I confess I do not understand it: but sincerely hope I may never have Occasion to compose Musick for such a melancholy Purpose.
I now send you a little Rhime and a little Reason. I would have mix’d them for your immediate use, but as I did not know how much Reason you might expect in Rhime or how much Rhime you could in Reason expect I thought it best to send them seperate.
_______________
I have been careful to keep accurate Reports of all the litigated Cases determined in the admiralty of Pennsylvania since my administration which is now Nine Years. The little Book I enclose contains a few of those Cases selected for the Information of Merchants & others whom they may concern the whole work will probably be published hereafter.
My Attention has now been so long fixed in this Department that I should find myself very unfit at this Time of Life for any new Pursuit—My present Commission will shortly expire by the Commencement of our new Government—As it can be no longer in Doubt but that you will (most worthily) be placed at the Head of that Government I am encouraged by some of my Friends & urged by my own Wishes to make an early Application for the Admiralty Department under the United States. Should your Judgement coincide with my Views I shall be happy in spending the Remainder of my Days in the Service of a Government whose Establishment I have so anxiously desired and in a Line wherein I think myself best qualified to render those Services.
In whatever Situation my future Lot may be cast I shall always endeav⟨or⟩ to merit & be always happy in the Enjoyment of your Friendship I am, Dear Sir, Your truly affectionate and very humble servant

Fras Hopkinson

